AFFIRM; and Opinion Filed July 31, 2017.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01348-CR

                              STONEY RAY ADAMS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 32300-86

                             MEMORANDUM OPINION
                        Before Justices Fillmore, Whitehill, and Boatright
                                  Opinion by Justice Boatright
       Stoney Ray Adams appeals his conviction, following the adjudication of his guilt, for

sexual assault of a child. The trial court assessed punishment at twenty years’ imprisonment. On

appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to

Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment adjudicating guilt.




                                                    /Jason Boatright/
                                                    JASON BOATRIGHT
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

161348F.U05




                                              –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

STONEY RAY ADAMS, Appellant                           On Appeal from the 86th Judicial District
                                                      Court, Kaufman County, Texas
No. 05-16-01348-CR          V.                        Trial Court Cause No. 32300-86.
                                                      Opinion delivered by Justice Boatright.
THE STATE OF TEXAS, Appellee                          Justices Fillmore and Whitehill participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is AFFIRMED.



Judgment entered this 31st day of July, 2017.




                                                –3–